On Petition for Rehearing.
Roby, J.
It is averred that the plaintiff in the cause wherein the receiver was appointed was a director of said company, and this averment was incorporated in the opinion heretofore filed. In the brief on the petition for rehearing it is said that he was, in fact, not a director. This may be conceded, and the averment is still sufficient. It is that he was owner of a small amount of stock, and that he acted in collusion with the directors.
7. The statement in the opinion, that the counter-affidavits filed do not negative the averments summarized in the opinion, was made advisedly. The affidavits referred to consist very largely of conclusions. They may be taken as negativing the existence of any moral turpitude, a quality which was in nowise intended to be attributed to any one concerned, but they do not furnish reason why the intervenors should not be permitted to participate in the legal proceeding which had for its purpose the change of control of their property.
*1169. *115It may be that the receivership is for the best interest of *116all concerned, and it most surely is to their interest that a full hearing be had. The objection by the present receiver, to the intervention of the petitioning stockholders, is unwarranted. It is not a matter of concern to him.
The petition for rehearing is overruled.